Citation Nr: 0615178	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  01-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for weight loss, 
shortness of breath, festers on head, itchy skin, disability 
manifested by joint pain and stiffness, loss of taste, 
difficulty speaking, short term memory loss, urinary 
urgency/frequency with incomplete voiding, and gum disease, 
claimed as secondary to undiagnosed illness.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee with torn medial meniscus, left 
carotid artery abnormality, residuals of left hand injury, 
cheek scar, status post excision, plantar fasciitis, lateral 
epicondylitis of the right elbow, chronic obstructive 
pulmonary disease (COPD), dextroscoliosis of the thoracic 
spine, a left shoulder disorder, esophagus lymphoid 
hyperplasia with cysts, and hydrocele of the left testicle.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1975 to August 1978, 
and from February 1980 to February 1999.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded the remaining issues on appeal in June 2003 for 
procedural considerations, and that with the exception of the 
issue of entitlement to service connection for weight loss as 
secondary to undiagnosed illness, the action requested in its 
remand has been accomplished to the extent possible.  This 
case is now ready for further appellate consideration.

The Board further notes that as a result of the September 
2004 rating decision's grant of service connection for 
snoring as associated with the veteran's service-connected 
sleep apnea, the claim for service connection for snoring is 
no longer a matter for appellate review.

The issues of entitlement to service connection for weight 
loss, shortness of breath, festers on head, itchy skin, 
disability manifested by joint pain and stiffness, loss of 
taste, speaking difficulty, short term memory loss, and 
urinary urgency/frequency as secondary to undiagnosed 
illness, and entitlement to service connection for 
degenerative arthritis of the right knee with torn medial 
meniscus, COPD, lateral epicondylitis of the right elbow, 
dextroscoliosis of the thoracic spine, a left shoulder 
disorder, and hyrocele of the left testicle are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the regional office (RO) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Disability associated with gum disease is not a 
disability for Department of Veterans Affairs (VA) benefits 
purposes and has not otherwise been related to undiagnosed 
illness.  

2.  Disability associated with left carotid artery 
abnormality, residuals of left hand injury, cheek scar, 
status post excision, plantar fasciitis, and esophagus 
lymphoid hyperplasia with cysts, has not been shown or 
causally linked to service.


CONCLUSIONS OF LAW

1.  Disability associated with gum disease is not a 
disability for VA benefits purposes or secondary to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.117, 3.381, 4.150 (2005).

2.  Disability associated with left carotid artery 
abnormality, residuals of left hand injury, cheek scar, 
status post excision, plantar fasciitis, and esophagus 
lymphoid hyperplasia with cysts was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that the subject claims have 
now been sufficiently developed within the guidelines 
established by the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  In this regard, the record reflects that the 
veteran has been notified on multiple occasions of evidence 
needed to substantiate his claims.

First, a March 2001 rating decision and May 2001 statement of 
the case denied the claims on the basis that there was no 
objective evidence of a current chronic undiagnosed illness 
involving gum disease,  and that similarly, there was no 
evidence of permanent residual or chronic disability 
associated with left carotid artery abnormality, residuals of 
left hand injury, cheek scar, status post excision, plantar 
fasciitis, and/or esophagus lymphoid hyperplasia with cysts 
that was subject to service connection.

A March 2003 letter to the veteran from the RO then generally 
advised the veteran of the evidence necessary to substantiate 
claims for service connection, and the respective obligations 
of VA and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Thereafter, following a Board remand in June 2003, the 
veteran was provided with a July 2003 letter which once again 
outlined the evidence necessary to substantiate a claim for 
service connection, and the respective obligations of VA and 
the veteran in obtaining that evidence.  Id.  

Finally, supplemental statements of the case in September and 
October 2004 continued the denial of the claims, noting that 
with respect to the claims for service connection as 
secondary to undiagnosed illness, there was still no evidence 
of chronic disability associated with gum disease that was 
subject to service connection and that disability associated 
with gum disease could not be compensated as a matter of law.  
With respect to the remaining claims for service connection 
for left carotid artery abnormality, residuals of left hand 
injury, cheek scar, status post excision, plantar fasciitis, 
and esophagus lymphoid hyperplasia with cysts, the veteran 
was advised that the record still did not reveal evidence of 
current chronic disability.

Although the March and July 2003 VCAA notice letters came 
after the initial rating decision that denied the claims in 
March 2001, and may not have specifically invited the veteran 
to provide any evidence in his possession that pertained to 
the claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent medical 
reports or records that have not been obtained or that are 
not sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative has indicated any intention to 
provide any additional evidence in support of the veteran's 
claims.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development of this 
matter is not required under the VCAA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(2005).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection of the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2005); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).  

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

A DD Form 214 confirms the veteran's active service in 
Southwest Asia and reflects that the veteran was the 
recipient of the Southwest Asia Service Medal with one device 
and the Kuwait Liberation Medal.

Hospital records from April 1985 reflect that the veteran 
underwent a laparotomy and splenectomy as a result of a ski 
accident in February 1985.  

August 1988 bilateral carotid duplex scanning revealed no 
elevated ratios on either side to suggest a significant 
degree of stenosis in either proximal internal carotid 
artery.  While it was further noted that the ratio of blood 
flow in the common carotid arteries was considered borderline 
abnormal with diminished flow being seen on the left compared 
to the right, the significance of this was not known.

February 1990 X-rays of the left foot revealed negative 
findings.

In September 1992, the veteran underwent removal of gingival 
hyperplasia and tooth number 29.

Late October 1997 service medical records reveal treatment 
for gastroesophageal reflux disease (GERD) and an assessment 
that included GERD.

Service dental records from November 1997 reflect that that 
the veteran underwent periodontal evaluation.

A service injury report from March 1998 reflects that the 
veteran was struck on the cheek with a softball.

Service medical records from April 1998 indicate a diagnosis 
of tonsils, right and left, tonsillectomy-lymphoid 
hyperplasia with cystic crypts, without any indication that 
there were residual cysts.  In responses to a questionnaire 
relating to the Gulf war, the veteran denied experiencing 
bleeding gums. 

In June 1998, the veteran received sutures on the left index 
finger.

A June 1998 military hospital clinical evaluation summary 
reflects that the veteran sustained a neck injury in an auto 
accident in 1986 and internal injuries as a result of a ski 
accident in 1985.  As a result of the ski accident, the 
veteran underwent splenectomy and a right nephrectomy.  

July 1998 service X-rays of the left foot were interpreted to 
reveal no acute fractures or significant bone abnormalities.  

November 1998 service X-rays of the upper gastrointestinal 
(GI) system revealed negative findings.

Service medical records from February 1999 reflect that the 
veteran complained of pain in the first metatarsophalangeal 
joint (MPJ) and arch of the left foot, and X-rays revealed 
mild first MPJ left exostosis.  The impression was rule out 
MPJ left subacute capsulitis.  

Service dental records from February 1999 reflect that 
evaluation revealed moderate "pedoni" and marginal gingival 
inflammation. 

A February 1999 military hospital Gulf War evaluation summary 
reflects assessments that included possible left first MPJ 
arthritis.

VA general medical examination in April 1999 revealed that 
current complaints included back and left hip pain, left 
shoulder pain, left foot pain, increased snoring, dyspnea 
with exertion with tachycardia clearing with rest, and non-
localized chest pain.  Physical examination revealed a rather 
harsh systolic murmur over the left precordium with a 
splitting of the second heart sound.  Examination of the 
abdomen revealed marked scarring with a midline and vertical 
and left horizontal scar encompassing the left quadrants.  
Several operative wounds were also noted on both sides of the 
midline.  The right epididymis was enlarged, smooth, 
nontender and noninflammed.  It was also noted that the 
veteran wore silicone pads in both shoes to relieve foot 
pain.  The diagnosis included status post severe trauma 
(1985) manifested by unconsciousness, short term memory 
impairment, splenectomy, right nephrectomy, exploratory 
laparotomy, respiratory distress syndrome, acute renal 
failure, and lower extremity infected wounds; cardiac 
abnormality previously diagnosed as pulmonic arterial 
stenosis; history of renal calculi; enlargement of the right 
epididymis, cystic in nature; GERD; and Persian Gulf War 
syndrome.

VA neurological examination in April 1999 revealed the 
veteran's reported history of low back pain, beginning in 
1985.  The diagnosis was chronic low back pain, currently 
intermittent, requiring no specific intervention, and history 
of cervical spinal fusion, secondary to herniated nucleus.

VA joints examination in April 1999 revealed the veteran's 
reported history of back pain since 1987 and left shoulder 
pain, beginning in December 1997.  He also noted having 
problems with his right elbow, and that he experienced left 
foot pain with walking.  X-rays of the right elbow and left 
shoulder were interpreted to reveal no acute fracture or 
dislocation.  The diagnosis was arthralgia of the left 
shoulder and right elbow with no loss of function due to 
pain.  

April 1999 VA examination of the feet was indicated to reveal 
negative findings.  X-rays of the feet did reveal subchondral 
cyst-like changes evident at the distal end of the great toe 
metatarsal without joint space narrowing.

April 1999 VA dental examination revealed the veteran's 
report of in-service dental evaluation wherein he was told 
that he had temporomandibular joint (TMJ) disease and was 
furnished with a soft splint.  The examiner's diagnosis 
included TMJ complaints, rule out internal derangement, and 
deviated septum with hypertrophy of the turbinates.

At the veteran's hearing before a member of the Board in 
September 2002, the veteran stated that he was not concerned 
about his gum disease, noting that it was in a "controllable 
environment," with routine dental care (transcript (T.) at 
p. 26).  He believed that he had some disability arising out 
of an abnormality associated with the left carotid artery (T. 
at pp. 37-38).  His left hand injury had pretty much 
recovered, as did residuals from his cheek scarring (T. at 
pp. 38-39).  His left foot problem primarily involved his 
great toe between the toe and the foot (T. at p. 40).  The 
cyst had not yet been removed (T. at p. 41).  The veteran 
noted that he had also underwent an in-service tonsillectomy 
for esophagus lymphoid hyperplasia with cystic cysts, and 
believed he still had cysts in four other places (T. at p. 
49).  

Evidence submitted by the veteran at the time of his 
September 2002 hearing consisted of the veteran's statement 
outlining the treatment and diagnoses related to each of his 
claimed disabilities, a statement from a personal trainer who 
had witnessed manifestations of the veteran's back problems, 
a statement from his spouse relating to her observations of 
the veteran's symptomatology, and the results of a private 
medical evaluation that took place in December 2001.  

VA treatment records from June 2003 reflect a diagnosis of 
chronic periodontitis.


II.  Analysis

The Board has carefully reviewed the record and with respect 
to the claim for entitlement to service connection for gum 
disease, the Board first notes that at the time of the 
veteran's hearing before the Board in September 2002, the 
veteran specifically denied a current problem associated with 
gum disease.  The Board would further note that gum disease, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. §§ 3.381, 4.150 (2005).  Thus, 
this claim must be denied on the basis that the evidence does 
not show a disability that is considered disabling for VA 
benefits purposes.  In addition, the record reflects that 
there are multiple diagnoses of periodontal disease, and as a 
known diagnosis, the Board finds that service connection as 
an undiagnosed illness is precluded by 38 C.F.R. 
§ 3.317(a)(1)(ii) (2005).

As for the issues of entitlement to service connection for 
left carotid artery abnormality, left hand injury, cheek 
scar, status post excision, plantar fasciitis, and esophagus 
lymphoid hyperplasia with cystic cysts, the Board finds that 
the evidence does not support a finding of disability 
currently associated with any of these conditions.  More 
specifically, the detailed medical report from 1988 that 
identified the abnormality associated with the veteran's left 
carotid artery specifically indicated that findings revealed 
no elevated ratios on either side to suggest a significant 
degree of stenosis in either proximal internal carotid 
artery, the April 1999 VA feet examination revealed normal 
findings and July 2000 private treatment records relating to 
the right foot do not reflect a diagnosis of plantar 
fasciitis, the veteran specifically denied any current 
problem with either the hand or cheek (and none is found in 
any medical evidence contained within the claims file), and 
there is no indication of any residual cysts relating to 
esophagus lymphoid hyperplasia following the veteran's 
surgeries in service.  

In this regard, while the Board notes the veteran related at 
the time of his hearing before the Board that he believed a 
certain number of cysts remained, the Board is not aware of 
any medical record that supports this conclusion, and the 
veteran's opinion is of no evidentiary value.  Espiritu v. 
Derwinksi, 2 Vet. App. 492 (1992).  Consequently, based on 
all of the above, the Board finds that a preponderance of the 
evidence is against the claims for service connection for 
left carotid artery abnormality, left hand injury, cheek 
scar, status post excision, plantar fasciitis and esophagus 
lymphoid hyperplasia with cysts, and that the claims must 
therefore be denied.






ORDER

The veteran's claims for service connection for gum disease, 
left carotid artery abnormality, left hand injury, cheek 
scar, status post excision, plantar fasciitis, and esophagus 
lymphoid hyperplasia with cystic cysts, are denied.


REMAND

With respect to the remaining claims on appeal, due to the 
subjective nature of the disabilities, current findings and 
diagnoses, and/or relevant in-service complaints or 
treatment, the Board finds that the veteran should be 
afforded additional VA examination and opinions regarding the 
etiology of the claimed disorders.

The Board further notes that following the Board's remand in 
June 2003, subsequent supplemental statements of the case in 
September and October 2004 did not address the issue of 
entitlement to service connection for weight loss as 
secondary to undiagnosed illness, an issue that was developed 
on appeal, previously before the Board in June 2003, and not 
formally withdrawn by the veteran.  Consequently, the Board 
finds that although the veteran has indicated that he does 
not currently have a problem with his weight, the Board has 
no alternative but to remand this issue for an appropriate 
supplemental statement of the case.  Stegall v. West, 11 Vet. 
App. 268 (1998); 38 C.F.R. § 19.31 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his complaints of joint 
pain and stiffness, dextroscoliosis of 
the thoracic spine, degenerative 
arthritis of the right knee with torn 
medial meniscus, and any left shoulder 
or right elbow disability.  The claims 
file and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the 
examination report.  The examination 
should include any diagnostic studies 
that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any 
studies prior to completion of the 
report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review 
of the relevant medical evidence, 
provide a diagnosis for any pathology 
found and provide an opinion on the 
etiology of that pathology.  
Specifically, the examiner should 
indicate whether the veteran's 
complaints of joint pain and stiffness 
are due to known medical diagnoses, and 
whether the veteran otherwise exhibits 
any observable signs or symptoms of 
chronic disability that is attributed 
to an undiagnosed illness or medically 
unexplained chronic multisymptom 
illness that is defined by a cluster of 
signs or symptoms arising from service 
in the Persian Gulf War.  If the 
veteran's complaints of joint pain and 
stiffness are found to be due to known 
medical diagnoses, the examiner should 
offer an opinion as to whether any 
joint disability is in any way related 
to the veteran's active service, or in 
the case of arthritis, to a period of 
one year after service.  The examiner 
should also specifically determine 
whether dextroscoliosis of the thoracic 
spine, degenerative arthritis of the 
right knee with torn medial meniscus, 
and any left shoulder or right elbow 
disability are in any way related to 
service, or in the case of arthritis, 
to a period of one year after service.  
The examiner should provide the 
complete rationale for his/her opinion.

2.  The veteran should be afforded 
additional appropriate VA examination 
to determine the etiology of his 
complaints of COPD, shortness of 
breath, festers on head, hydrocele of 
the left testicle, short term memory 
loss, urinary urgency/frequency with 
incomplete voiding, loss of taste, 
itchy skin and speaking difficulty.  
The claims file and a copy of this 
remand should be made available to and 
be reviewed by the examiner in 
conjunction with the examination, and 
its receipt and review should be 
acknowledged in the VA examination 
report.  The examination should include 
any diagnostic studies that are deemed 
necessary for an accurate assessment, 
and the examiner should review the 
results of any studies prior to 
completion of the report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review 
of the relevant medical evidence, 
provide a diagnosis for any pathology 
found and provide an opinion on the 
etiology of that pathology.  
Specifically, the examiner should 
indicate whether the veteran's 
complaints of urinary urgency/frequency 
with incomplete voiding, shortness of 
breath, festers on the head, short term 
memory loss, the loss of taste, itchy 
skin, and speaking difficulty are due 
to known medical diagnoses, and whether 
the veteran otherwise exhibits any 
observable signs or symptoms of chronic 
disability that is attributed to an 
undiagnosed illness or medically 
unexplained chronic multisymptom 
illness that is defined by a cluster of 
signs or symptoms arising from service 
in the Persian Gulf War.  If the 
complaints of urinary urgency/frequency 
with incomplete voiding, shortness of 
breath, festers on the head, short term 
memory loss, the loss of taste, itchy 
skin, and speaking difficulty are found 
to be due to known medical diagnoses, 
the examiner should offer an opinion as 
to whether any such disability is in 
any way related to the veteran's active 
service.  The VA examiner should also 
specifically determine whether COPD and 
hydrocele of the left testicle are in 
any way related to service.  The 
examiner should provide the complete 
rationale for his/her opinion.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to service 
connection for weight loss, shortness of 
breath, festers on head, itchy skin, 
disability manifested by joint pain and 
stiffness, loss of taste, speaking 
difficulty, short term memory loss, and 
urinary urgency/frequency with incomplete 
voiding, claimed as secondary to 
undiagnosed illness, and entitlement to 
service connection for degenerative 
arthritis of the right knee with torn 
medial meniscus, COPD, lateral 
epicondylitis of the right elbow, 
dextroscoliosis of the thoracic spine, a 
left shoulder disorder, and hydrocele of 
the left testicle should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
new supplemental statement of the case 
and given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


